OFFICE     OF THE   ATTORNEY       GENERAL   OF   TEXAS
                                    AUSTIN




mnorable      iknton     Coopwood
DlstriCt     Attorney,    Travle    Cotloty
kuetin,     Texas


Dear Sir:




                                              era Court or Travf8
                                                 dependent audit of
                                                  the reasons stated
                                                 CiVll statutea OS

                              uthorltg given in the statute for
                             order au’oh audit, but would llk6 to
                            on on the same.      I am famlllar with
                            640, inclusive,   but do not feel  that
      these ;rrtlclaa       oontemplate a oonplete audit.”

              Tte popultltlon of Travis         County auoording   to the 1940
Federal    Cclnsue is 111,053.

           Therefore,       Article 1646k, Vernon*8 Annotated Civil
Statutes, providing        for the empLoy.nent of a special auditor
Or auditors by one        or more counties under the population of
25,000,   either jointly  or sepamtely,  by the Oo&as10nera*
court of said county or 00unt1es, and rurther providing the
i)istrLct  Judge or Crund Jury may order said audit if either
so desires,    does not apply to Travis County.
            nrticle  16k%, Vernon's iinnotatad Clvll      Statutes,    1925,
provides   in regard to all oountler the folloringr

             "at each term 02 the dletrlct       oourt, the
      distriot   judge, upon request 02 the grand jury,
      uay appoint a cownlttee consisting         of three oltl-
      neris of tha oounty, men or good moral oharaoter
      and intelllgenoe,     and exparlenoed aoaountantu, to
      examine into the condition        of the finances OS tha
      oounty.    Said committee shall examine all the books,
      aooounts, reporta,     vouahers and orders OS the aom-
      mieeionera oourt relating       tc the flnanoer OS the
      county that have not been examined and reported
      upon by a proilow      ooolaitka)    Ooant all the money
      in the oifics     Of tha @OuMiJ treanurer belonging       to
      the county, and make suoh other examination ab it
      deems neaeosary and proper in order to araertain
      the true oonditlon 02 the 2lnanaes at the eoanty.
      The oourt 8hal1, ii neoenaary, upon the appllaatlon
      0r sata 00mrPttt40, send r0r persons and evidanae to
      aid la suoh lnvestlgatlon.w

            Arti.ole 1641, 'Vernonlm nnriotated   Civil   Btatutee    1925,
provides   au follows:

           "Any oommloeloners aotwt, when In It.6 judgment
      an imperative pub110 neoeoslty exists therefor,      shell
      have authority to employ a disinterested,      competent
      and expert publio accountant to audit all or any ?3rt
      of the boo&s, records or accounts of the oouaty; or
      of any dlatriot,   oounty or proolnct officers,    agents
      or employee, inoludlng auditore of the counties,      and
      all governmental units of tho oounty, hoepi~tal, f3rma,
      and other lnetltutfons   of the county kept and reelntain-
      ed st public   expense, as wall as for all nattars reieit-
     ing to or affeotlng      the fiaoal affairs       of the aounty.
    The resolution      providing for such audit shall recite
     the reasons and neoeasity        existing    therefor such us
     t&t    in the judginent   of said court there exists       offl-
     cisl misconduct, willful       omlsaion or negligence       in
     rooords and re’ports, miaapplicotion,          conversion or re-
     tention of~publfc     funds,   failure    In keeping accounts,
    making repokta a:d aooountlng for public funds by any
    offloer,    cogent or eaploye of the district,         oounty, or
    precinct,    including depositories,        hospitals   and other
    public lnstltutlona       aalntained for the pub110 benefit,
     and st publio.‘cxpanse;      or that in the judgment of the
     court,   it 18 neoeeanry that’ It have the inforlution
     sou@t    to enable It to determine and fix          proper appro-
    priation    and expenditure 02 pub110 zaonoya, and to aa-
    oertain and fix a just and proper tax levy.              The said
    resolution    may be presented in writing at any regular
    or oalled eesslon of tho oommiasionera oourt, but shall
    lie over to the next regular tera of said oourt, and
    shall be published In one issue of a newspaper of
    general olroulatlon       publlahed in the county; provided
    if there bs no auoh newspaper published in the county,
    thoen notioe thereof shall be posted in three publio
    places in said oouuty. one of whioh shall be at the
    court house door, for at least ten daya prior to Its
    adoption.     At auoh noxt regular term said resolution
    8hal.l be adopted by 6 lnajor$ty vote ot the four oonds-
    atoners of the aourt and approved by the oounty judge.
    Any oontrcrat entered into by said oommlaalonera crourt
    ior the audit provided herefn shall be made In aooord-
    ante with the statute8        applloable    to the letting of aon-
    tracts by said oourt,        payment for whloh may be made out
    of the publio Sunda of the aounty In aoaordanoe with said
    etatutaa.     The authority     conferred on county auditors oon-
    tslned in this title       aa well as other provisIons        of statu-
    tea relating     to district,    oounty and preoinct fin&noes
    and aooounts thereor       ehall be held aubordlnste to the
    powers given herein to the aommlealonere* oourt .*

          Article  1641 6aa made necessary by the holding In the,
case of Navvrro County v.. Tulloe, (Div. ~pp.) 237 S.W. 982, that
the Commissioners* Court did not possess the right to disregard
the duly appointed auditor and omploy other auditora at the
gonorabie   Uanton Cooprood,     ~ALJ~4




oounty'e expenee for the putpoee of obtaining Information whloh
lt iivthe duty of the,audltor to supply. 11 Tex. Jur., p. 5813,
(footnotea) .


           "The authority or the oommlasloneret oourt
     88 the eovemlng body oi a county to make oontraots
     in it8 behalf 18 etrlctly   llmlted to that oontrrred
     either expressly or by fair or ncoeesary lmplloation
     by the Conetltutlon   and lawn of the atate." 11 Tex.
     J-w.,  632.  Childrees Co. v. State, (Sup. Ct.) QZ
     S. H. (Zd) 1011.


           Therefore, in regard to your question No. 1, we agree
with your ilndlnge that there is no rtatute   authorizing an audit
to ba ordered by the Orand Jury of T'ravlr Connty, and we hold
that ouoh,Orand Jury ln thle reepeot would hare only the power
to request an examlnatlon Sor the purpose8 and in the manner
epeoiiled  in Artlale 1658, supra.

          In resard to your quertlon    No. E, it eppeere that
Artlole 1641 ie.the eraluslre authority    under whioh an lndepen-
dent audit oould be ordered bl your Commlrelonere* Court.

            Trusting   thle   fully   anewore your queetlone,    we are


                                                  Yours very truly
                                             ATltUNEYG'S.X%JRAL
                                                             GF TE:SM


                                                   aL+?Y.         zIxzzzu&.
                                             BY
                                                  Robert L. Lattlmore. Jr.
                                                                 ,isaletatlt